Citation Nr: 0424367	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  99-10 017	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



WITNESSES AT HEARING ON APPEAL

Appellant and his son



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The veteran served on active duty with the United States Army 
from May 1966 to January 1969, including service in the 
Republic of Vietnam from June 8, 1967 to December 29, 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware, which denied service connection for 
post-traumatic stress disorder (PTSD).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2000)].  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  Implementing regulations for the VCAA were 
subsequently enacted, which were also made effective November 
9, 2000.  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  66 
Fed. Reg. 45,620 (August. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements:

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1) 
(2003).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b)(1) (2003).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1) (2003).  

Finally, the RO must request that the claimant provide any 
information or evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b)(1) (2003).  

While various pieces of correspondence sent to the veteran 
may have incidentally addressed some the VCAA requirements, 
specifically addressed the VCAA requirements.  For this 
reason , the claim must be remanded for compliance with VCAA.  
Accordingly, the case is remanded for the following actions.  

1.  Inform the claimant of the 
information and evidence not of record 
that is necessary to substantiate the 
claim.

2.  Inform the claimant of the 
information and evidence the VA will seek 
to provide.

3.  Inform the claimant of the 
information and evidence the claimant is 
expected to provide. 

4.  Request that the claimant provide any 
information or evidence in the claimant's 
possession that pertains to the claim.

5.  After the above actions are completed 
and the veteran has an opportunity to 
respond, re-adjudicate the claim based on 
the entire record, to include all new 
information an evidence added to the 
record as a result of the notices and 
assistance provided in accordance with 
VCAA.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).
 
